EXHIBIT 32.3 CERTIFICATION PURSUANT TO RULE 13a-14(b) OR RULE 15d-14(b) OF THE SECURITIES EXCHANGE ACT OF 1934, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Annual Report of Yankee Holding Corp. (the “Company”) on Form 10-K for the fiscal year ending December 31, 2011, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Harlan M. Kent, Chief Executive Officer of the Company, certify pursuant to Rule 13a-14(b) or 15d-14(b) of the Securities Exchange Act of 1934, as adopted pursuant to § 906 of the Sarbanes-Oxley Act of 2002, that: (1) the Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended; and (2) the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. /s/ HARLAN M. KENT Harlan M. Kent President and Chief Executive Officer March 30, 2012
